UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6795


JOE LOUIS BROWN, JR.,

                      Petitioner – Appellant,

            v.

DENNIS DANIELS,

                      Respondent – Appellee,

            and

ROBERT LEWIS,

                      Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-hc-02145-BO)


Submitted:   September 24, 2013         Decided:   September 27, 2013


Before NIEMEYER and     THACKER,    Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joe Louis    Brown, Jr., Appellant Pro Se. Mary Carla Hollis,
Assistant    Attorney  General, Raleigh, North  Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Joe Louis Brown, Jr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate      of   appealability.        28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial    showing     of     the   denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,    537    U.S.    322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                            Accordingly,

although we grant leave to proceed in forma pauperis, we deny a

certificate      of      appealability        and     dismiss    the     appeal.        We

dispense      with       oral     argument    because     the     facts    and      legal



                                             3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4